Citation Nr: 1106728	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-18 713	)	DATE
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a fracture of the 
right hand.

3.  Entitlement to service connection for a psychiatric disorder, 
to include anxiety disorder.

4.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to July 1975.

An unappealed June 1997 rating decision confirmed the denial of 
service connection for PTSD, while a January 1998 rating 
decision, in part, denied service connection for a right hand 
condition.  The Veteran did not file a timely notice of 
disagreement with the denial of service connection for a right 
hand condition.  On December 23, 2003, the Veteran's petition to 
reopen these claims was received.
   
The matters described on the title page came before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision issued in May 2005 by the RO in New York, New York (New 
York RO).  Subsequently, jurisdiction was transferred to the 
Buffalo, New York RO (Buffalo RO).


FINDING OF FACT

In January 2011, the Board received notification that the Veteran 
died in October 2010.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of his claims at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claims to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA RO from which the claim originated 
(listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


